Title: From George Washington to Colonel Theodorick Bland, 5 November 1778
From: Washington, George
To: Bland, Theodorick


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 5th Novemr 1778
  
  Congress having determined to remove the Troops of the Convention from the neighbourhood of Boston to Charlotteville in Albemarle  
    
    
    
    County Virginia, an Officer of Rank and prudence will be necessary to regulate and conduct their march. I must desire you to undertake this duty. The first division of the troops was to have marched off as yesterday, and will be followed by four others, at proper intervals. I would wish you to lose no time in coming up here, as the sooner you set out to meet them the better. I intend your Regiment shall go immediately into Winter Quarters, I have not determined upon the place but it will be either in Frederick Town Maryland or Winchester in Virginia. You will therefore put them upon their march, with their Baggage by the most direct Route to Frederick Town. When the Regiment has arrived at the place of Cantonment, I have no objection to granting Furloughs for the Winter to those men whose times of service are near expiring and who will re inlist upon such terms. I am told Major Jameson would have particular influence in re-engaging the Men, otherwise I should imagine he would be able to give you very great assistance in conducting the march of the troops. If you think Lt Colo. Temple would answer the purpose as well as the Major, he may proceed with the Regt and the Major come up with you. otherwise he may go on. Be pleased to bring up a subaltern Offi[c]er with you, who may follow the Regiment with particular orders for the place of Cantonment &ca. Should any of the Men of Colo. Baylors Regt be upon the lines, you are to march them with your Regiment untill you cross the North River and then direct them to repair to Bristol in Pennsylvania where the Regt is assembled.
